DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 11/22/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Claims 1-25 and 29 have been canceled.
Claims 49-50 are withdrawn.
Claims 26-28 and 30-48 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28, 30-42, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al. (U.S. 20190069201).

For claim 26, Hassan et al. disclose a Sharing Controller, comprising: 
a first interface with a first tier network (network C/106 in Fig. 1 or 2A) that is prioritized to access a sharable radio spectrum on first hierarchy level, wherein the sharable radio spectrum is assigned to the first hierarchy level (at least Fig. 1-2C and [0029]-[0038].  Network A controller 103, network B controller 102, and network C controller 106 are each shown communicating with a SAS controller 104 of spectrum access system 100.  Network C includes devices 132 and 134, and network C controller 106 that includes high power access point 130.  Device (access point) 132 of network C may be assigned to tier-3 level.  Network C controller 106 may send a query to SAS controller 104 for channel assignments for network C. When SAS controller 104 responds with channel assignments based on network C having a tier-3 level priority and the location of network C, network C controller may then allocate the channels assigned to network C to the access point 132.   Network C controller 106 may include processor 220 and network interface 219.   Processor 220 of network C controller 106 may control channel assignment manager 218 to configure the database query and send the database query through network interface 219 over link 214 to SAS controller 104. Network C controller 106 then receives a query response from SAS controller 104 at network interface 219 on link 214 that includes ; 
a second interface with a second tier network (element 102 in Fig. 1 or 2B) that is prioritized to access the sharable radio spectrum hierarchy level (at least Fig. 1-2C, and [0029]-[0038].  Network A controller 103, network B controller 102, and network C controller 106 are each shown communicating with a SAS controller 104 of spectrum access system 100.  Network B includes devices 122, 124, 126, and 128, and network B controller 102. Each of the tier-2 level base stations 122 and 126 of network B may be implemented to send a query for a channel assignment to SAS controller 104 through network B controller 102. SAS controller 104 responds to the query by sending a channel assignment of one or more channels directly to each base station 122 and 126 based on Network B having tier-2 level priority and the locations of base stations 122 and 126.   Network B controller 102 may include processor 206 and network interface 208.   Processor 206 of network B controller 102 may control channel assignment manager 204 to configure the database query and send the database query through network interface 208 over link 214 to SAS controller 104.);
a processor configured to enable a first entity (element 134 in Fig. 1) for accessing at least a portion of the sharable spectrum on the first hierarchy level (at least Fig. 1-2C and [0029]-[0038].  Network C includes devices 132 and 134, and network C controller 106 that includes high power access point 130.  Device (access point) 132 of network C may be assigned to tier-3 level.  Network to operate within tier-3 level spectrum.), 
wherein the first interface is configured to receive a spectrum sharing offer for sharing the portion of the sharable radio spectrum ([0084] and [0086]. Network B controller 102 determines that network B has excess spectrum available at the tier-2 level and sends an indication of the availability to SAS controller 104.  SAS controller 104 broadcasts an indication of the available tier-2 level spectrum and conditions of use of the spectrum though network interface 228 on link 214 to the controllers of the one or more other networks. For example, the controllers of the one or more other networks may include network C controller 106.), 
wherein the second interface is configured to receive a spectrum sharing request for sharing the portion of the sharable radio spectrum [0084].  Processor 206 of network B may make a determination that it has excess spectrum tier-2 level that is presently available and will be available for some time period into the future, and send an indication of this availability to SAS controller 104 through network interface 208 over link 214. The indication of availability sent to SAS controller 104 at 502 In this case, network B will switch the available spectrum with the network responding with a highest proposed payment or bid to be credited to network B for use of the tier-2 level spectrum as compared to proposed payments received from other networks.);, 
wherein the processor is configured to assign access on the second hierarchy level to the portion of the sharable spectrum accessible to the first entity based on a spectrum sharing scheme with respect to the spectrum sharing offer and the spectrum request (at least [0084] Upon a switch being made, the payment may be credited by the SAS controller 104 to an account associated with the network B. The conditions of use may also define the time period during which the available spectrum may be used and information on the frequency band and/or channels comprising the spectrum.  In other words, if the condition is met, SAS controller 104 allows devices 132 and 134 to operate within tier-2 level spectrum), and 
wherein the processor is configured to enable a second entity for accessing at least part of the sharable radio spectrum on the second hierarchy level and [0029]-[0038].  Network B includes devices 122, 124, 126, and 128, and network B controller 102. Each of the tier-2 level base stations 122 and 126 of network B may be implemented to send a query for a channel assignment to SAS controller 104 through network B controller 102. SAS controller a channel assignment of one or more channels directly to each base station 122 and 126 based on Network B having tier-2 level priority and the locations of base stations 122 and 126.  In other words, SAS controller 104 allows devices 122, 124, 126, and 128 to operate within tier-2 level spectrum.)
For claim 28, Hassan et al. disclose the spectrum sharing controller of claim 26, wherein the processor is configured to enable an entity for accessing the sharable radio spectrum based on at least one of the following: an auction, an offer at a fixed prize, accessible for free for a limited amount of time, accessible for another service in return, an offer at a negotiated price, evaluation of achievable target QoS, evaluation of overall efficiency (at least [0084].  the conditions of use may include a cost condition indicating that network 13 will grant the tier switch to a network responding with a highest bid for the available spectrum. In this case network B will switch the available spectrum with the network responding with a highest proposed payment or bid to be credited to network B for use of the tier-2 level spectrum as compared to proposed payments received from other networks.)
For claim 30, Hassan et al. disclose the spectrum sharing controller of claim 26, wherein the spectrum sharing scheme is based on an auction with respect to the spectrum sharing offer and the spectrum sharing request (at least [0084].  Processor 206 may make a determination that it has excess spectrum tier-2 level that is presently available and will be available for some time period 
For claim 31, Hassan et al. disclose the spectrum sharing controller of claim 30, wherein the auction is based on an amount of available spectrum indicated by the spectrum sharing offer and an amount of requested spectrum indicated by the spectrum sharing request (at least [0040]-[0043].  Network C controller 106 generates a tier switch request. The tier switch request may include information associated with a desired tier level into which network C requests to switch. The tier switch request may also include information associated with an amount of spectrum or range of frequencies that is to be included in the tier switch, and a time period for which the tier switch is requested to last.)
For claim 32, Hassan et al. disclose the spectrum sharing controller of claim 26,  comprising: an interface with a database, wherein the processor is configured to store information about sharable portions of the radio spectrum in the database (at least [0023].  In a 3-tier   
For claim 33, Hassan et al. disclose the spectrum sharing controller of claim 32, wherein the processor is configured to update the database based on assigned portions of the radio spectrum (at least [0023] and [0076].  In a 3-tier level SAS, tier-2 level and tier-3 level users send database queries to request channel assignments from the SAS controller in order to use spectrum in the SAS. The database queries allow the SAS controller to register the tier-2 level and tier-3 level users in an SAS database in order to manage and coordinate the spectrum usage according to a set of rules that avoids channel conflicts and interference.  SAS controller 104 may send an updated cost function to network controllers in spectrum access system periodically. SAS controller 104 may also send an updated cost function to the network controllers as conditions change in spectrum access system 100.)  
For claim 34, Hassan et al. disclose the spectrum sharing controller of claim 26, wherein the processor is configured to provide information about available portions of the radio spectrum to the second tier network and to assign access to the available portions of the radio spectrum based on a confirmation received from the second tier network (at least [0086].   SAS controller .  
For claim 35, Hassan et al. disclose the spectrum sharing controller of claim 26, wherein the spectrum sharing request is received from the second tier network based on a registration of the second tier network with the Spectrum Sharing Controller (at least [0022]-[0023].  a spectrum access system operator may have agreements with tier-1 level users that the tier-1 level users will register their channel usage with the controller. In these cases, the registration of channel usage by tier-1 level users may allow the SAS controller to more efficiently manage channel assignments to tier-2 level and tier-3 level users.  The database queries allow the SAS controller to register the tier-2 level and tier-3 level users in an SAS database in order to manage and coordinate the spectrum usage according to a set of rules that avoids channel conflicts and interference.)
 The cost function may define the cost of a tier switch to tier-2 based on a time of time of day that the tier switch takes place and the duration of the tier switch.)
For claim 37, Hassan et al. disclose the spectrum sharing controller of claim 26, Spectrum Sharing Controller of claim wherein the first tier network and the second tier network are radio networks of a Spectrum Access System (SAS) or radio networks of a Licensed Shared Access System (LSA) (at least [0020]. An SAS of this type may be a multi-tier level system, for example, a 3-tier level priority system that includes spectrum users (networks and/or devices) that are each assigned one of three priority levels for use of channels within the shared spectrum.)
For claim 38, Hassan et al. disclose the spectrum sharing controller of claim 37, wherein the processor is configured to share the radio spectrum between a Priority Access License (PAL) radio network and a Generalized Authorized Access (GAA) radio network (at least [0021].  The three priority levels of a SAS 3-tier level system may include a tier-1 level that includes incumbent spectrum users, a tier-2 level that includes spectrum users who are each licensed to use a certain portion of spectrum, and a tier-3 level that includes spectrum users who are general allowed access (GAA) users.)
For claim 39, Hassan et al. disclose the spectrum sharing controller of claim 37, Spectrum Sharing Controller of claim wherein the processor is configured to assign the GAA radio network  Upon a switch being made, the payment may be credited by the SAS controller 104 to an account associated with the network B. The conditions of use may also define the time period during which the available spectrum may be used and information on the frequency band and/or channels comprising the spectrum.  In other words, if the condition is met, SAS controller 104 allows devices 132 and 134 to operate within tier-2 level spectrum)
For claim 40, Hassan et al. disclose the spectrum sharing controller of claim 38, wherein the portion of the radio spectrum owned by the PAL radio network is smaller than a full bandwidth of the radio spectrum (at least [0020] and [0084]-[0085].  The term channel means a portion or a band of frequency spectrum within which a network/device may transmit and/or receive signals. For example, a channel assignment to a network/device may comprise the assignment of one or more portions or bands of frequency spectrum within which the network/device may transmit and receive signals. The network/device may transmit and receive using any technology on frequency channels within the one or more portions or bands of frequency spectrum.  Network B has excess spectrum available at the tier-2 level and sends an indication of the availability to SAS controller 104. For example, network B controller 102 may determine that network B has been assigned tier-2 level channels that are not being utilized by network B devices and send an indication of this to SAS controller 104.  SAS controller 104 
For claim 41, Hassan et al. disclose the spectrum sharing controller of claim 37, wherein the processor is configured to share the radio spectrum based on a combination of a Primary Spectrum (PS) pool, a Secondary Spectrum (SS) pool and a Tertiary Spectrum (TS) pool, wherein the PS pool is a portion of the radio spectrum guaranteed to a radio network, the SS pool is a portion of the radio spectrum assigned to the radio network on an interference free basis and the TS pool is a portion of the radio spectrum assigned to the radio network based on the spectrum sharing scheme (at least [0021]-[0022].  The three priority levels of a SAS 3-tier level system may include a tier-1 level that includes incumbent spectrum users, a tier-2 level that includes spectrum users who are each licensed to use a certain portion of spectrum, and a tier-3 level that includes spectrum users who are general allowed access (GAA) users. In the 3-tier level system, when a tier-1 level user is active on a channel x, proximity tier-2 level and tier-3 level users cannot use the same channel x. In the absence of an active tier-1 level user on a channel x, a tier-2 level user can use the channel x. In the case where a tier-2 level user is using channel x, a tier-3 level user cannot use channel x. A tier-3 level user can only use channel x if there are no active tier-1 level or tier-2 level users on channel x.)
For claim 42, Hassan et al. disclose the spectrum sharing controller of claim 37, comprising: an interface with an SAS controller, wherein the processor is configured to provide tier-2 level and tier-3 level users send database queries to request channel assignments from the SAS controller in order to use spectrum in the SAS. The database queries allow the SAS controller to register the tier-2 level and tier-3 level users in an SAS database in order to manage and coordinate the spectrum usage according to a set of rules that avoids channel conflicts and interference.)
For claims 46-48, the claims have features similar to claims 26, 28 and 30 respectively.  Therefore, the claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. 20190069201) in view of Malladi et al. (U.S. 20150358968).
For claim 27, Hassan et al. disclose do not the spectrum sharing controller of claim 26, wherein the processor is configured to combine sharable radio spectrum on multiple identical or distinct hierarchy levels and to enable a third entity for accessing the combined radio sharable spectrum; and wherein the processor is further configured to combine sharable spectrum with other types of spectrum including unlicensed spectrum, any type of White Space spectrum, licensed spectrum and/or spectrum under license-by-rule regime
A second tier transmitter, such as a 2T transmitter, receives an indication of the available shared spectrum resources, including one or more shared channels. For example, the indication may be received from a first spectrum tier, such as the incumbent, or may be received from another second tier transmitter, or the like. These shared channels may be licensed, unlicensed, or various combinations thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hassan et al. as taught by Malladi et al. for purpose of allowing to access a set of shared spectrum resources.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. 20190069201) in view of BHUSHAN et al. (U.S. 20200229191)
For claim 43, Hassan et al. disclose do not the spectrum sharing controller of claim 37, comprising: an interface with a radio network of a secondary Citizen Broadband Radio Service (CBSD), wherein the processor is configured to provide information about authorizations for PAL bands of a primary CBSD to the secondary CBSD.
	In the same field of endeavor, BHUSHAN et al. disclose an interface with a radio network of a secondary Citizen Broadband Radio Service (CBSD), wherein the processor is configured to  The network entity 208 may be a primary access licensed (PAL) tier (e.g., tier-2) entity, and may transmit at least a beacon signal (e.g., a reservation beacon 222 in FIG. 2B) or data signals (e.g., PAL tier signal transmissions 224 and/or 228 in FIG. 2B) to the unlicensed tier (e.g., a tier-3 operating entity, or small cell box 112 in FIGS. 1A and 1B) entity 212, one or more vehicles 210, and/or one or more licensed or unlicensed tier entities in the network 202, the network 204, or the network 206. In an example, the network 202 may include a licensed (e.g., PAL) tier entity 216, and unlicensed tier (e.g., tier-3) entities 214 and 218. In some examples, a PAL tier entity may be a tier-2 entity in a three-tier network, e.g., with Citizens Broadband Radio Service (CBRS) for shared wireless broadband use of 3.5 GHz band. The PAL tier entity may have a lower priority for resources allocation or spectrum sharing than a tier-1 entity (e.g., an entity for incumbent (radar) signals communciations), but may have a higher priority for resources allocation or spectrum sharing than a tier-3 entity (e.g., an unlicensed tier entity).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hassan et al. as taught by BHUSHAN et al. for purpose of sharing wireless broadband.
Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. 20190069201) in view of Freda et al. (U.S. 20150373554).
For claim 44, Hassan et al. do not disclose the Spectrum Sharing Controller of claim 37, comprising: an interface with a billing system, wherein the processor is configured to provide information about usage of shared PAL bands of the radio spectrum to the billing system
	In the same field of endeavor, Freda et al. disclose an interface with a billing system, wherein the processor is configured to provide information about usage of shared PAL bands of the radio spectrum to the billing system (at least [0094]-[0096].  A shared spectrum manager (SSM) 628 that includes or may be in communication with a spectrum usage and availability database 630 and an incentive and billing database 632.  The SSM 628 may also manage computing an incentive associated with spectrum sharing and computing an overall cost associated with spectrum usage by a spectrum user based on the spectrum user's parameters.  The incentive and billing database 632 may be used to dynamically track the amount of money that each Tier 2 or Tier 3 spectrum user must pay for its spectrum usage (e.g., billing) and the amount of money that is owed to each Tier 1 spectrum user whose spectrum the SSM 628 has assigned for use to another spectrum user (e.g., incentive).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hassan et al. as taught by Freda et al. for purpose 
For claim 45, Hassan et al. do not disclose the Spectrum Sharing Controller of claim 12, comprising: an interface with a statistics system, wherein the processor is configured to provide information about usage statistics of shared PAL bands of the radio spectrum to the statistics system.
	In the same field of endeavor, Freda et al. disclose wherein the processor is configured to provide information about usage statistics of shared PAL bands of the radio spectrum to the statistics system  (at least [0093]-[0095] and [0169].  The SSM 628 may also manage computing an incentive associated with spectrum sharing and computing an overall cost associated with spectrum usage by a spectrum user based on the spectrum user's parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hassan et al. as taught by Freda et al. for purpose of providing multiple wireless users to access such content through the sharing of system resources.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/21/2022